                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH
                         CAROLINA NORTHERN DIVISION
                              NO. 2 : 09 - CR - 7 -l H

UNITED STATES OF AMERICA


      v.
                                                               ORDER
  ANTHONY CUND IFF ,
     Defendant .




      This   matter    is   before   the    court      on   defendan't ' s motion to

terminate     supervised     release .          The   government   has   responded ,

and does not oppose the motion .            The government not.es defendant

has   done   exceptional l y well whi le on supervision and has                fully

paid all monies owed .

      Therefore ,     the   motion   to    terminate        SUpervise    release    is

hereby GRANTED ,      and supervision      is    deemed terminated as        of    the

date of this order .

      This 27th day of November 2018 .




                               Senior United




At Greenville , NC
#26
